Citation Nr: 0019334	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
residuals of a cerebrovascular accident with left 
hemiparesis.

2.  Entitlement to restoration of special monthly 
compensation at the rate found in 38 U.S.C. § 1114(n).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse





ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's rating 
for residuals of a cerebrovascular accident with left 
hemiparesis from 100 percent, to separate ratings of 40 
percent for residuals of a cerebrovascular accident with 
hemiparesis in the left lower extremity and 30 percent for 
residuals of a cerebrovascular accident with hemiparesis in 
the left upper extremity.  That rating decision also reduced 
the veteran's rate of special monthly compensation from the 
rate found in 38 U.S.C. § 1114(n) to the rate found in 
38 U.S.C. § 1114(s).


FINDINGS OF FACT

1.  The RO failed to consider 38 C.F.R. § 3.343 when reducing 
the veteran's total rating for residuals of a cerebrovascular 
accident with left hemiparesis.

2.  The restoration of the veteran's total rating for 
residuals of a cerebrovascular accident with left hemiparesis 
restores the finding of the loss the use of the left arm and 
left leg, at a level or with complications preventing natural 
elbow and knee action with prosthesis, which finding was the 
basis of the 100 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to restoration of a 100 
percent rating for residuals of a cerebrovascular accident 
with left hemiparesis are met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.343 (1999).

2.  The criteria for entitlement to restoration of special 
monthly compensation at the rate found in 38 U.S.C. § 1114(n) 
are met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.343, 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the reduction of his residuals of a 
cerebrovascular accident with left hemiparesis from a 100 
percent rating was improper and that the 100 percent rating 
should be restored.  The veteran also contends that special 
monthly compensation at the rate found in 38 U.S.C.A. 
§ 1114(n) should be restored.  After a review of the record, 
the Board finds that the veteran's contentions are supported 
by the evidence, and his claims are granted.

The veteran established service connection for left 
cerebrovascular accident with weakness and numbness by means 
of an August 1994 rating decision, which assigned that 
condition a 100 percent disability rating and found that the 
condition resulted in the loss of use of the left 
extremities.  That rating decision also established 
entitlement to special monthly compensation at the rate found 
in 38 U.S.C.A. § 1114(n) based upon the loss of use of the 
left arm and left leg with complication preventing natural 
knee and elbow motion with prostheses, and based upon the 
presence of additional disability independently rated as 100 
percent disabling.

An August 1997 rating decision proposed to reduce the 
veteran's rating for his left cerebrovascular accident with 
weakness and numbness, and to terminate special monthly 
compensation.  An April 1998 rating decision reduced the 
veteran's rating for his left cerebrovascular accident with 
left hemiparesis.  Separate ratings were assigned of 40 
percent for residuals of a cerebrovascular accident with 
hemiparesis of the left lower extremity and 30 percent for 
residuals of a cerebrovascular accident with hemiparesis of 
the left upper extremity.  That rating decision also reduced 
the veteran's rating of special monthly compensation from 
that found at 38 U.S.C.A. § 1114(n) to the level found at 
38 U.S.C.A. § 1114(s).  That rating is the subject of this 
appeal.

The Board notes that the provisions of 38 C.F.R. § 3.344 are 
not applicable in this case.  That regulation applies to 
reduction where ratings which have continued for long periods 
at the same level (five years or more).  That regulation does 
not apply to disabilities which have not become stabilized 
and are likely to improve.  38 C.F.R. § 3.344(c) (1999).

The United States Court of Veterans Appeals has held that for 
the purpose of determining whether the provisions of 
38 C.F.R. § 3.344 are applicable, the effective date of the 
increase (or effective date of the assignment of an initial 
rating) and the effective date of the reduction by the RO 
determine whether the rating has been in effect for five 
years.  Brown v. Brown, 5 Vet. App. 413 (1993).  In this 
case, the effective date of the assignment of the 100 percent 
rating for left cerebrovascular accident and the assignment 
of special monthly compensation at the rate found at 
38 U.S.C.A. § 1114(n) was September 24, 1993, while the 
effective date of the reduction was June 30, 1998.  As the 
period between those two dates is less than five years, the 
Board finds that the veteran's rating was in effect for less 
than five years and that the provisions of 38 C.F.R. § 3.344 
are inapplicable.

However, the Board finds that the provisions of 38 C.F.R. 
§ 3.343 are applicable in this case.  That regulation 
provides that total disability ratings warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(three to six months).  38 C.F.R. § 3.343(a) (1999).

In this case, the veteran's 100 percent rating for left 
cerebrovascular accident was awarded based upon the severity 
of the condition.  Therefore, the Board finds that any 
reduction of that rating requires consideration of 38 C.F.R. 
§ 3.343.  However, neither the August 1997 rating decision 
which proposed the reduction, nor the April 1998 rating 
decision which made the reduction addressed 38 C.F.R. 
§ 3.343.

A disability may be reduced; however, the circumstances under 
which rating reductions can occur are specifically limited 
and carefully circumscribed by regulations promulgated by VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

The Court has held that "after-the-fact justification cannot 
resurrect a flawed rating, one which was arrived at in 
derogation of the regulations promulgated by the Secretary."  
Bentley v. Derwinski, 1 Vet. App. 28 (1990).  The Court has 
also held that failure to consider and apply the provisions 
of 38 C.F.R. § 3.343 or 38 C.F.R. § 3.344, if applicable, 
renders a rating decision void ab initio.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).  Therefore, as the RO 
failed to consider 38 C.F.R. § 3.343 in making this 
reduction, the Board has no choice but to find that the 
reduction of the veteran's rating of 100 percent for a left 
cerebrovascular accident with left hemiparesis is void ab 
initio.

The Board notes that the reduction which has actually 
resulted in the payment of decreased benefits to the veteran 
is the reduction of special monthly compensation from payment 
at the rate found in 38 U.S.C.A. § 1114(n) to payment at the 
rate found in 38 U.S.C.A. § 1114(s).  The Board finds that 
the veteran's special monthly compensation at the rate found 
in 38 U.S.C.A. § 1114(n) must also be restored.  That level 
of special monthly compensation was found to be warranted 
based upon the loss of use of the left extremities, with 
complications preventing natural action of the elbow and knee 
with prosthesis, and upon the presence of additional 
disability rated as 100 percent disabling.  Here, the Board 
has restored the 100 percent rating for the veteran's 
cerebrovascular accident with left hemiparesis.  That rating 
was based upon a finding of loss of use of the left 
extremities.  Therefore, the Board finds that a restoration 
of the level of special monthly compensation based upon the 
finding of loss of use of the left extremities is also 
warranted.

The Board notes that the evidence does appear to show 
improvement of the veteran's disability, and that a reduction 
may be warranted based upon the medical evidence.  The Board 
in this decision has merely voided the previous reduction 
based upon procedural grounds, not upon any finding that the 
veteran's disability warrants the current rating.  The Board 
notes that any future rating reduction would require 
consideration of 38 C.F.R. § 3.343 and 38 C.F.R. § 3.344 by 
the RO in the rating decision which reduces the veteran's 
rating.

The August 1997 rating decision which proposed rating 
reduction also noted that the veteran had failed to report to 
two scheduled periods of observation and evaluation.  The 
Board notes that when a claimant fails, without good cause, 
to report for an examination or period of hospital 
observation requested by VA where the examination or period 
of hospitalization is necessary to confirm entitlement to a 
benefit, if the issue is continuing entitlement to a benefit 
the RO shall issue a pretermination notice advising the payee 
that the benefits for the pertinent disability may be 
discontinued.  If there is no response within 60 days, the 
benefits may be discontinued.  38 C.F.R. § 3.655 (1999).  If 
a period of hospital evaluation is requested by the RO in 
conjunction with any future reduction, the provisions of that 
regulation should be considered in the event of any failure 
by the veteran to report to a period of hospital evaluation.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 100 percent rating for 
residuals of a cerebrovascular accident with left hemiparesis 
are met.  The Board further finds that the criteria for 
entitlement to restoration of special monthly compensation at 
the rate found in 38 U.S.C. § 1114(n) are met.  Therefore, 
the veteran's claim of restoration are granted.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.343, 3.350 (1999).


ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of a cerebrovascular accident with left hemiparesis 
is granted.

Entitlement to restoration of special monthly compensation at 
the rate found in 38 U.S.C. § 1114(n) is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

